Citation Nr: 1814557	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-56 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and insomnia.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1960 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A claim of entitlement to service connection for a psychiatric disorder encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the record shows multiple psychiatric diagnoses, including insomnia and anxiety disorder, the Board has recharacterized the claim as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

As will be explained below, the claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety disorder and insomnia, requires further development before the Board can make a determination, so the Board is remanding this issue to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a chronic headache condition.

2.  The preponderance of the evidence is against finding that his bilateral hearing loss disability is related to or the result of his acoustic trauma during his service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a January 2012 letter, the Veteran was informed of what evidence was required to substantiate his claims and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  Additionally, this letter notified him of the criteria for assigning a "downstream" disability rating and an effective date once service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran also was afforded ample notice of the applicable law and requirements for substantiating his claim in the September 2016 Statement of the Case (SOC).  He has had ample opportunity to respond or supplement the record and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the claims file contains the Veteran's service treatment records (STRs), relevant post-service medical records, and his own written contentions.  Neither the Veteran nor his representative has identified, nor does the record otherwise indicate, any other evidence relevant to his claim that is obtainable and has not been obtained.  Moreover, the Veteran was afforded VA compensation examinations and opinions were provided concerning this claim.  Upon review of the medical evidence, the Board concludes that these examination reports, opinions, and the other medical records in the file, collectively, are adequate for the purpose of rendering a decision in this case.  More examination and opinions are not needed.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection-Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

A.  Service Connection for Headaches

Generally, in order to establish direct service connection, three elements must be established: (1) a current disability; (2) an in-service event; and, (3) a nexus, or link, between the current disability and the in-service event.  38 C.F.R. § 3.303.  Here, while the Veteran seeks entitlement to service connection for headaches, the record does not establish that he actually has a current diagnosis of the claimed disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (holding that the requirement of a current disability is met when a claimant has a disability at the time a claim for VA compensation is filed or during the pendency of that claim).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.  Turning to review of the medical evidence of record shows that the Veteran was diagnosed with a tension headache during service.  See STR dated Jan. 20, 1964.  Additionally, his June 1964 separation exam indicates that the Veteran reported a history of frontal headaches as a child without any recurrence.  There is no mention of headaches within the remaining STRs.

More importantly, however, relevant post-service medical records do not reflect that a diagnosis for a headache condition has been made.  See, e.g., VA Exam. Rep. dated Aug. 29, 2014 (indicating that, after physical evaluation, a current diagnosis of a chronic headache condition was not found); and, Oct. 6, 2014 (noting Veteran's report that his private doctor has not diagnosed a headache condition, and recording a different VA examiner's conclusion that a diagnosis was not found).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Thus, as the evidence of record shows that the Veteran does not have a current diagnosis of a headache condition, the Board concludes that service connection is not warranted, and no further discussion of the remaining elements is necessary.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the medical evidence addresses whether the Veteran has this claimed disability, the preponderance of the evidence indicates that he does not.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that he currently has a chronic headache condition, the medical evidence showing an absence of such disability is of greater probative weight than the Veteran's reports made during the course of his claims for VA benefits.  Moreover, as the question of causation extends beyond an immediately observable cause-and-effect relationship, he is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, see, e.g. Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue of whether the Veteran currently has this type of chronic condition falls outside the realm of common knowledge of a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (stating that a layperson can provide an account of symptoms but not a diagnosis that requires medical knowledge).  Thus, his statements as to a current diagnosis of are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a headache condition, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection for Bilateral Hearing Loss

The Veteran is also claiming entitlement to service connection for bilateral hearing loss, which, like his bilateral tinnitus, he contends is attributable to his noise exposure and consequent injury (acoustic trauma) in service.

The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In this case, the probative medical evidence confirms that the Veteran has sufficient hearing loss to be considered an actual ratable disability as defined by VA regulation.  38 C.F.R. § 3.385.  See Feb. 2012 and Sept. 2014 VA Audiology Exam. Rep. (indicating that auditory thresholds in 3000Hz and 4000 Hz frequencies are 40 decibels or greater).  Moreover, during VA audiological evaluation, the Veteran has consistently reported exposure to aircraft noise without hearing protection, which the Board accepts as credible evidence of noise exposure in service.  The Veteran's service personnel records reflect that he worked as a Flight Systems Specialist, which is considered to have a high probable risk of exposure to high levels of noise and acoustic trauma.  In fact, the Veteran is already in receipt of service-connection for bilateral tinnitus on the basis of this in-service noise exposure.  Based on evidence of service in a military occupation consistent with exposure to high levels of noise and acoustic trauma, the remaining question before the Board is whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And, unfortunately, it is in this critical respect that the evidence is less favorable to his claim.

The Veteran's STRs are unremarkable for any history, complaints, treatment, findings, or diagnosis of hearing loss.  Specifically, the Veteran's September 1960 enlistment exam and June 1964 separation exam both indicate that his hearing was within normal limits at the time.

The only available medical opinions weigh against service connection.

The Veteran was afforded a VA audiology examination in February 2012, where he was diagnosed with bilateral hearing loss.  The examiner documented the Veteran's pertinent medical history, including his military and post-service occupational and recreational noise exposure.  Ultimately, due to the military medical record and subjective history, the examiner determined that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure during his active military service.  See also VA Hearing Loss Exam. Rep. in Sept. 2014 (documenting Veteran's denial of post-service noise exposure; however, also noting his occupational history of working at the Las Vegas Convention Authority with exposure to sound systems for 30 years and recreational noise exposure from power tools); and, Nov. 2015 (finding against a positive nexus due to reported post-service noise exposure).

In light of the several VA compensation examiners' unfavorable medical opinions, the Board finds the preponderance of the evidence to be against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Unlike tinnitus, hearing loss (including in this instance the sensorineural type) is not a simple condition, instead complex, therefore the Veteran's lay testimony, alone, is insufficient to establish the origins of this claimed disability.  Moreover, presumptive service connection under 38 C.F.R. § 3.309(a) is not available in this instance since the bilateral hearing loss disability (even though sensorineural, so a type of organic disease of the nervous system) was not shown to have manifested to the required compensable degree of at least 10-percent disabling within the first year following the Veteran's separation from service.

In this case, the Veteran was eventually diagnosed with bilateral hearing loss many years after his separation from service, and, although this fact, alone, is not reason enough to deny his claim, there also has not been the required attribution of this condition to his service.  38 C.F.R. § 3.303(d).  See also Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Therefore, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

All said, the Veteran's bilateral hearing loss has not been attributed to his active military service by a competent and credible medical opinion or by evidence of continuity of symptomatology.  He, as mentioned, is competent to report symptoms that he perceives through his own senses, but these reports must be weighed against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. at 469.  While he has attempted to establish the required nexus through his personal lay assertions, the Veteran is not competent to offer an opinion on the etiology of his current hearing loss because, as stated, of its medical complexity.  Determining the origins of this type of condition requires specialized training for determinations as to diagnosis and causation and, thus, fall outside the realm of common knowledge of a layperson susceptible to lay opinions on etiology.  Accordingly, he is not competent to render a nexus opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and his active service.  See Jandreau, supra.  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  All medical nexus opinions of record are clearly against the claim, not instead supportive of it.

As the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss is etiologically related to his active military service, including his in-service noise exposure, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral hearing loss is also denied.


REMAND

The Board finds that further development of the medical evidence is required prior to adjudicating the Veteran's service connection claim for an acquired psychiatric disorder.  Where VA provides the Veteran with an examination in a service connection claim, such examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Veteran was afforded a VA mental disorders examination in April 2012, where he was diagnosed with anxiety disorder not otherwise specified.  Following physical evaluation and review of the evidence, the examiner concluded that it was less likely as not (less than 50 percent probability) that the Veteran's current psychiatric condition was related to his active military service.  Here, however, the examiner failed to provide an adequate rationale in support of this determination.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Not only did the examiner fail to address the Veteran's service treatment records, which documented his complaints of insomnia and depression, but the examiner also failed to address the Veteran's own lay statements in support of his claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the STRs to provide a negative opinion).  In sum, the August 2013 examiner did not adequately consider the Veteran's competent lay statements relative to symptom manifestation and documented in-service symptoms, and also failed to provide an adequate rationale to support his opinion.  Based on the foregoing inadequacies, the Board concludes that a new compensation examination with medical opinion is warranted.

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA compensation examination assessing the nature and etiology of his claimed acquired psychiatric disorder, to include insomnia and anxiety.  His claim file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must address the following:

(a)  Identify all psychiatric disorders found to be present, to include insomnia and anxiety disorder, which are documented in the medical evidence of record since December 1, 2011, including during the examination.

(b)  For each psychiatric disorder found, the examiner should provide an opinion regarding whether each disorder is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise etiologically related to military service.

When responding, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Also, the mere absence of evidence of contemporaneous treatment in the service treatment records cannot, standing alone, serve as the sole basis for an unfavorable opinion.  However, it is permissible to consider this as one factor in the determination regarding the origins of these claimed disabilities, provided there is also sufficient explanation as to why it is reasonable to have expectation of treatment in the circumstances presented.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claim remaining on appeal.  If the issue remains denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


